Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 11/17/2021:
Referring to the response to the 35 U.S.C. 103 rejections of independent claims 36 and 51:  The 35 U.S.C. 103 rejections have been dropped in view of arguments.

Allowable Subject Matter
Claims 29-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 29 and 39:
U.S. Publication No. 2012/0315938 to Van Nee et al disclose in Figures 1-13 a disturbance mitigation (interference reduction/suppression; Sections 0043, 0050, 0054, 0055, 0061, 0063, 0092, 0100, 0101, 0138, 0140, 0141, 0143, 0144, 0162, 0163, 0165, 0185-0187, and 0191) method of a communication element (BS 102/202) for a distributed antenna system (MU-MIMO system, Sections 0043, 0050; each BS 102/202 has a plurality of antenna 132a-n/232a-n of the MU-MIMO system), wherein the communication element is associated with two or more antenna elements (each BS 102/202 has a plurality of antenna 132a-n/232a-n) of the distributed antenna system, the method comprising:
Acquiring (step 604/806) channel condition information associated with at least two of a plurality of wireless communication devices (UE 142a-n/242a-n) served by the communication element…  Step 602/802: each BS 102/202 serves a plurality of UE 142a-n/242a-n that are within range of BS 102/202 and request resources from BS 102/202.  Step 604/806:  BS 102/202 sends training, 
Partitioning (step 606/808) the plurality of wireless communication devices into at least two groups based on the acquired channel condition information.  Step 606/808:  BS 102/202 splits UE 142a-n/242a-n into groups based on the received CSI to determine groupings of UE 142a-n/242a-n.   The determination of the groups of UE 142a-n/242a-n may be based on factors such as spatial location, signal direction, group size, distance between angles, UE 142a-n/242a-n capability, user preference, resource usage, etc.
For each of the groups, determining (step 608/810) respective pre-coding weights based on the acquired channel condition information, wherein the respective pre-coding weights of different groups are determined according to different disturbance mitigation approaches (some form of eigenmode selection).  Step 608/810: BS 102/202 determines a precoding matrix for each group for beamforming, by generating a precoding matrix for each group of UE 142a-n/242a-n in order to generate a beam for each group, wherein each beam carries a signal or set of signals corresponding to each group.  A precoding matrix may include weighting factors that weight transmissions for each antenna 132a-n/232a-n of BS 102/202 to allow BS 102/202 to steer transmitted signals in a particular spatial direction.  For example: UE 142a-n/242a-n are split into groups 266a-n; a first signal or set of signals may be sent to a first group 266a of UEs 242a using a first beam 264a and a second signal or set of signals may be sent to a second group 266n of UEs 242n using a second beam 264n.  Each group 266a-n may only “see” signaling relevant to that group 266a-n: group A 266a only receives a first beam 264a and group N 266n only receives a last beam 264n.  UEs 242 in one group 266 may receive reduced or minimal interference from transmissions to another group 266.  Within one group 266, BS 102/202 “may use resolvable LTFs and some form of eigenmode selection (e.g., minimum mean-square error (MMSE)-eigenmode selection (MMSE-ES) or multi-user eigenmode transmission (MET)) such that wireless communication devices 
Transmitting (step 610/814) a signal comprising respective symbols intended for corresponding ones of the plurality of wireless communication devices, wherein the symbols intended for wireless communication devices of each group are pre-coded using the determined respective pre-coding weights of the group...  Step 610/814: BS 102/202 transmits a beamformed signal to each group 
266 of UE 142a-n/242a-n using the precoding matrix of precoding weights for each group 266.  Each signal comprises a plurality of symbols transmitted in symbol periods (Sections 0066, 0071-0076, 0091, and 0193-0197).  Refer to Sections 0040-0218.
Van Nee et al do not specifically disclose … for each of the groups, determining respective pre-coding weights based on the acquired channel condition information, wherein the respective pre-coding weights of different groups are determined according to different disturbance mitigation approaches.  
U.S. Publication No. 2015/0003261 to Silverman et al disclose in Section 0012 that AP groups each clients by the client’s ability to supper interference by grouping AP clients with no IC capability and grouping clients with IC capability.  After grouping the clients according to IC capability, the constraint to suppress interference through transmit precoding can be relaxed to clients with IC capability or relatively strong IC capability, which is one disturbance mitigation approach, and interference suppression through transmit precoding is not relaxed to clients with no IC capability or with weaker IC capability, which is another disturbance mitigation approach.  This allows for better beamforming gain 
Van Nee et al also do not disclose … transmitting a signal comprising respective symbols intended for corresponding ones of the plurality of wireless communication devices, wherein the symbols intended for wireless communication devices of each group are pre-coded using the determined respective pre-coding weights of the group, and wherein the pre-coded symbols of at least two of the groups are super-positioned to form the signal.  
U.S. Publication No. 2017/0279515 to Wu et al disclose in Figures 5-6 and Sections 0156, 0165, 0157, 0172, 0179, 0181, 0186, and 0201 a method wherein symbols are pre-coded and then super-position is performed on the pre-coded symbols to form a signal.  Van Ness et al also disclose in Section 0068 that super-position can be performed on data.  

However, none of the prior art disclose the limitations “… acquiring channel condition information associated with at least two of a plurality of wireless communication devices served by the communication element, the channel condition information comprising at least one of (a) signal strength estimates and (b) channel response estimates…”, and can be logically combined with Van Nee et al, Silverman et al, and Wu et al.

Independent claims 36 and 51:
U.S. Publication No. 2012/0315938 to Van Nee et al disclose in Figures 1-13 a disturbance mitigation method (interference reduction/suppression; Sections 0043, 0050, 0054, 0055, 0061, 0063, 0092, 0100, 0101, 0138, 0140, 0141, 0143, 0144, 0162, 0163, 0165, 0185-0187, and 0191) of a wireless communication device (UE 142a-n/242a-n) served by … a communication element (BS 102/202) of a distributed antenna system (MU-MIMO system, Sections 0043, 0050; each BS 102/202 has a plurality of the communication element is configured to partition (step 606/808) the wireless communication device to a respective one of at least two groups, the method comprising:
Acquiring (step 606/808) grouping information indicative of, for … the communication element, which of the at least two groups the wireless communication device is partitioned to.  Step 602/802: each BS 102/202 serves a plurality of UE 142a-n/242a-n that are within range of BS 102/202 and request resources from BS 102/202.  Step 604/806:  BS 102/202 sends training, sounding and/or pilot symbols to a UE 142a-n/242a-n, and then UE 142a-n/242a-n determines CSI based on the training, sounding and/or pilot symbols and sends the CSI to BS 102/202.  Step 606/808:  BS 102/202 splits UE 142a-n/242a-n into groups based on the received CSI to determine groupings of UE 142a-n/242a-n.   The determination of the groups of UE 142a-n/242a-n may be based on factors such as spatial location, signal direction, group size, distance between angles, UE 142a-n/242a-n capability, user preference, resource usage, etc.
Determining (step 608/810) transmission and/or reception beam-forming parameters (which beams 264a-n to transmit/receive data on) based on the grouping information.  Step 608/810: BS 102/202 determines a precoding matrix for each group for beamforming, by generating a precoding matrix for each group of UE 142a-n/242a-n in order to generate a beam for each group, wherein each beam carries a signal or set of signals corresponding to each group.  For example: UE 142a-n/242a-n are split into groups 266a-n: a first signal or set of signals may be sent to a first group 266a of UEs 242a using a first beam 264a and a second signal or set of signals may be sent to a second group 266n of UEs 242n using a second beam 264n (Section 0099 lines 13-17; claimed “determining transmission … beam-forming parameters based on the grouping information”); UEs in group A 266a may receive a signal or set of signals sent using a first beam 264a and UEs in group N 266n may receive a signal or set of signals 
Van Nee et al do not disclose … a disturbance mitigation method of a wireless communication device served by two or more communication elements of a distributed antenna system, wherein each of the communication elements is associated with two or more antenna elements of the distributed antenna system…
U.S. Publication 2008/0318614 to IIzuka et al disclose in Figures 4-5 that UE 100 is served by BS 210 and BS 220, wherein each of BS 210 and BS 220 have a plurality of antenna to transmit/receive data.  Refer to Sections 0006, 0068, 0154-0163, and 0178.  By applying IIzuka et al to Van Nee et al: the plurality of UE 142a-n/242a-n of Van Nee et al can be served by a plurality of BS 102/202, as disclosed by Ilzuka et al.

However, none of the prior art disclose the limitation “…and wherein each of the communication elements is configured to partition the wireless communication device to a respective one of at least two groups, the method comprising: acquiring grouping information indicative of, for each of the two or more communication elements, which of the at least two groups the wireless communication device is partitioned to…”, and can be logically combined with Van Nee et al and IIzuka et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 20190260459 to Jeon et al disclose in Figures 1-13 wherein a BS receives uplink reference signals from UEs, and then uses the received uplink reference signals to determine UE groupings; BS also determines beam-forming parameters for the groups of UEs.  Refer to Sections 0040-0234.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, AU 2464
January 6, 2022